NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4711
                                       ___________

                             MONICA GRIFFIN; SHABRE
                             RINNGOLD; ISAIAH BOYER,
                                                 Appellants

                                             v.

            SANDRA MILLER; BENNO RUHNKE; DEIDRE DURHAM;
           TANYA NELSON; BERKS COUNTY HOUSING AUTHORITY
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-10-cv-05740)
                     District Judge: Honorable James Knoll Gardner
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                February 22, 2016
        Before: AMBRO, GREENAWAY, JR. and SLOVITER1, Circuit Judges

                               (Opinion filed: May 3, 2016)
                                      ___________

                                        OPINION*

1
  The Honorable Dolores K. Sloviter participated in the decision in this case. Judge
Sloviter assumed inactive status on April 4, 2016 after the submission date, but before the
filing of the opinion. This opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) and Third Circuit I.O.P. Chapter 12.
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                      ___________

PER CURIAM

       Monica Griffin and her two adult children appeal from the order of the District

Court denying their motion for summary judgment and entering summary judgment in

favor of the defendants. We will affirm.

                                             I.

       Griffin and her adult children assert the same claims, so will refer only to

Griffin’s claims for ease of reference. Griffin filed an Amended Complaint against the

Berks County Housing Authority and four individual defendants raising claims of racial

discrimination arising from her participation in the Section 8 Housing Choice Voucher

program. In particular, Griffin claimed that defendants discriminated against her on the

basis of her African-American race by not: (1) re-inspecting her apartment after it failed

an annual review; (2) accounting for a reduction in child support payments in calculating

Griffin’s rent; and (3) providing a proper “utility reimbursement allowance.” She

asserted her claims against all defendants under the Fair Housing Act (“FHA”) and her

claims against the Housing Authority under Title VI of the Civil Rights Act of 1964.2

Following discovery, all parties filed motions for summary judgment. The District Court




2
 The District Court dismissed under Fed. R. Civ. P. 12(b)(6) additional claims that
Griffin asserted, but Griffin has not challenged or even mentioned that ruling in her
notice of appeal or her appellate brief. We thus do not address it.

                                             2
denied Griffin’s motion but granted those of the defendants and entered summary

judgment in their favor. Griffin appeals.3

       We will affirm for the reasons thoroughly explained by the District Court. The

District Court properly concluded that Griffin’s claims are governed by the familiar

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See Chauhan v. M. Alfieri Co., 897 F.2d 123, 126-27 (3d Cir. 1990) (FHA);

Hankins v. Temple Univ. (Health Scis. Ctr.), 829 F.2d 437, 440 (3d Cir. 1987) (Title VI).

The District Court further properly concluded that Griffin did not make out a prima case

of discrimination because she did not present any evidence raising a reasonable inference

that defendants discriminated against her on the basis of her race.

       Griffin argues on appeal in conclusory fashion that she established a prima facie

case but that the District Court did not consider the evidence as a whole and denied her

due process. Griffin, however, does not acknowledge the substance of the District

Court’s reasoning or identify any evidence of record calling it into question. In fact,

Griffin does not cite or refer to any evidence in the summary judgment record at all. We




3
  We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s entry
of summary judgment is plenary. See Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,
265 (3d Cir. 2014), cert. denied, 135 S. Ct. 1738 (2015). As the District Court did, we
view the evidence in the light most favorable to Griffin in order to determine whether a
reasonable jury could find in her favor. See id. After filing this appeal, Griffin filed a
motion for reconsideration, and the District Court denied it. That ruling is not before us
because Griffin did not file another notice of appeal. See Fed. R. App. P. 4(a)(4)(B)(ii).

                                             3
nevertheless have reviewed the record and agree with the District Court that Griffin

presented no evidence raising a reasonable inference of discrimination.4

       Griffin raises four other arguments that we will briefly address. First, she asserts

that the standard for establishing a prima facie case under the FHA and Title VI “should

be more relaxed.” Griffin raises no specific argument in that regard, however, and the

District Court properly concluded that she failed to make out a prima facie case under the

applicable standard even giving her pro se filings the liberal construction they were due.

       Second, Griffin asserts that the District Court should have applied two decisions,

which appear to be Mt. Holly Gardens Citizens in Action, Inc. v. Township of Mount

Holly, 658 F.3d 375 (3d Cir. 2011), and Gallagher v. Magner, 619 F.3d 823 (8th Cir.

2010). She does not argue how these decisions apply to her claims, however, and they do


4
  As the District Court concluded, Griffin’s claims are conclusory. The closest she came
to making out a prima facie case was by testifying at her deposition that she knew of
three other African-American women who had experienced housing discrimination but
was not aware of any Caucasian who experienced similar problems. Griffin, however,
provided no details in that regard or any other evidence on this point. To the contrary,
much of the evidence she presented actually undermines her claims. Griffin previously
raised her first claim in a complaint with the United States Department of Housing and
Urban Development. That agency investigated the claim and declined to take action after
finding, inter alia, that the Housing Authority had given Griffin multiple opportunities to
move that she refused and that the inspector in question had failed to re-inspect the
apartments of Caucasians but no African-Americans other than Griffin. Griffin
previously raised her second and third claims with the Pennsylvania Human Relations
Commission. That agency investigated the claims and took no action after finding, inter
alia, that the Housing Authority properly recalculated Griffin’s rent after she forwarded
the proper paperwork and actually provided the utility reimbursement she requested. The
District Court did not recite the factual background applicable to Griffin’s second and
third claims, as it did for her first, but its conclusion that Griffin failed to present
evidence raising a reasonable inference of discrimination applies equally to each claim,
and Griffin has raised no specific argument on these claims.
                                                  4
not. Both cases hold that a plaintiff can make out a prima facie case of disparate impact

under the FHA by relying on statistical evidence. See Mount Holly Gardens, 658 F.3d at

382-83; Gallagher, 619 F.3d at 836. No such evidence is at issue here, and the District

Court’s analysis is not otherwise inconsistent with these decisions.

       Third, Griffin argues that counsel for the defendants committed misconduct during

discovery. The only specific discovery she claims she did not receive were interrogatory

responses from defendant Deidre Durham. Griffin, however, did not raise this issue in

the District Court in a way that might have permitted its resolution. She mentioned the

issue in a footnote in her brief in opposition to summary judgment, but she did not file

another motion to compel this discovery after the District Court ordered defendants to

provide it. (ECF No. 70.) She also did not file a motion for additional discovery under

Fed. R. Civ. P. 56(d) and did not argue how, or even that, the allegedly outstanding

discovery rendered summary judgment premature. Nor has she raised any such argument

on appeal. Griffin’s remaining arguments regarding discovery do not state a basis to

disturb the District Court’s ruling.5

       Finally, Griffin asserts that all defendants “admitted” in their answers and

affirmative defenses that they discriminated against her. She does not explain how, and

our review of the record reveals no such admissions.



5
  Griffin argues, for example, that counsel for certain defendants improperly produced the
medical records of Griffin’s minor daughter to counsel for a co-defendant. We do not
address that issue, and express no opinion on it, because the alleged production of this
information had no bearing on the District Court’s entry of summary judgment.
                                              5
                                     III.

For these reasons, we will affirm the judgment of the District Court.




                                      6